 1   R. Brent Wisner (SBN: 276023)
     rbwisner@baumhedlundlaw.com
 2   Pedram Esfandiary (SBN 312569)
 3   pesfandiary@baumhedlundlaw.com
     BAUM, HEDLUND, ARISTEI & GOLDMAN, P.C.
 4   10940 Wilshire Blvd., 17th Floor
     Los Angeles, CA 90024
 5   Tel: (310) 207-3233
 6   Fax: (310) 820-7444

 7   Attorneys for Plaintiffs AG; HG; and XG

 8                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9                                    OAKLAND DIVISION
10   AG; HG; and XG, individually and represented           Case No. 4:21-cv-01600-YGR
     by their mother and guardian ad litem
11
     VALENCIA GIBSON,                                     ORDER GRANTING DISMISSAL
12                                                        PURSUANT TO PLAINTIFFS’ NOTICE
                            Plaintiffs,                   OF VOLUNTARY DISMISSAL
13                                                        WITHOUT PREJUDICE
14          v.

15   PLUM, PBC; HAIN CELESTIAL GROUP,
     INC.; GERBER PRODUCTS COMPANY;
16   NURTURE, INC; BEECH-NUT NUTRITION
17   COMPANY; AND SPROUT FOODS INC.,

18                          Defendants.
19
20          PLEASE TAKE NOTICE THAT pursuant to Federal Rule of Civil Procedure 41, Plaintiffs
21   AG, HG and XG hereby voluntarily DISMISS without prejudice the above captioned action against
22   Defendant PLUM, PBC. Defendant has not served an answer or a motion for summary judgment in
23   this proceeding. Dismissal without prejudice is therefore appropriate without a court order. Fed. R.
24   Civ. P. 41(a)(1)(A)(i) and (a)(1)(B).
25   DATED: June 17, 2021                         Respectfully submitted,
26                                                By: /s/ Pedram Esfandiary
                                                     Pedram Esfandiary, Esq.
27                                                   pesfandiary@baumhedlundlaw.com
28                                                   Attorney for Plaintiffs AG; HG; and XG
     PURSUANT TO NOTICE, IT IS SO ORDERED.

     Date: June 24, 2021                            ____________________________________
                                                        YVONNE GONZALEZ ROGERS
                                                      UNITED STATES DISTRICT JUDGE
